Dismissed and Memorandum Opinion filed April 16, 2015.




                                         In The

                      Fourteenth Court of Appeals

                                NO. 14-14-00721-CV

                       AMAZING AUTO SALES, Appellant
                                           V.

                         GABRIEL E. AJAEBU, Appellee

              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1048931

                MEMORANDUM                           OPINION
      This is an appeal from a judgment signed September 2, 2014. The clerk’s
record was filed September 15, 2014. On September 30, 2014, this court referred
the case to mediation. On January 6, 2015, the mediator filed a report notifying this
court that the case did not settle. In addition, the official court reporter notified this
court that appellant had not made payment arrangements for preparation of the
reporter’s record. On January 6, 2015, this court ordered appellant to make
payment arrangements for preparation of the reporter’s record and provide this
court with proof of payment by January 21, 2015, or this court would consider the
appeal without the benefit of a reporter’s record. See Tex. R. App. P. 37.3(c).
Appellant filed no response. The official court reporter again confirmed that
appellant had not paid for preparation of the reporter’s record.

      On March 3, 2015, this court issued an order stating that unless appellant
filed a brief on or before April 2, 2015, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.


                               PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.




                                          2